Citation Nr: 1216342	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  05-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant had active duty from February 1988 to September 1993 including service in Southwest Asia.  

This matter initially came to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant provided testimony during a hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ) in July 2007.  A transcript of that hearing is of record.  It is noted that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned AVLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  Additionally, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011) or identified any prejudice in the conduct of the Board hearing.  It is further noted that during the hearing, the appellant withdrew from appeal his claims for service connection for dental trauma, skin disease, bilateral hearing loss, and tinnitus.  As such, these matters are not before the Board.  See 38 C.F.R. § 20.204 (2011).  

Upon reviewing the claim, the Board determined that additional action was needed.  As such, the claim was remanded in March 2008.  Subsequently, the four issues that were then on appeal were returned to the Board for review.  It is noted at this time that the four issues that were then on appeal were as follows:

1.  Entitlement to service connection for depression. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach condition, to include as due to an undiagnosed illness and, if so, whether the reopened claim should be granted. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for memory loss, to include as due to an undiagnosed illness. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

It is further noted that in this action, the Board determined that new and material evidence had been submitted sufficient to reopen the appellant's claim for entitlement to service connection for a stomach disorder.  The issues were then remanded, as noted, to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  The claim was subsequently returned and reviewed, and a Decision/Remand was issued in March 2010.

In its March 2010 Decision, the Board concluded that new and material evidence had not been submitted with respect to the issues involving chronic fatigue syndrome and memory loss and, as such, the claims were denied.  The Board also denied the appellant's claim for entitlement to service connection for an acquired psychiatric disorder.  The fourth issue on appeal, that involving a stomach or gastrointestinal disorder, was remanded to the AMC for further development.  The claim was then returned to the Board for review.  

After the claim was again returned to the Board for review, it was determined that further medical information was needed.  As such, in March 2012, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the service member's claimed stomach disorder.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2011), see generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The VHA advisory opinion was rendered in April 2012, and has been included in the claims folder for review. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a gastrointestinal disorder, currently diagnosed as chronic dyspepsia due to chronic gastritis, had its onset during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, his gastrointestinal disorder, diagnosed as chronic dyspepsia from gastritis, was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be awarded for a gastrointestinal disorder.  The appellant maintains that while he was on active duty, to include duty in Southwest Asia, he began experiencing stomach difficulties that have continued to this day.  Although the RO has denied his request for benefits, the appellant prays that the Board overrule the action by the RO and grant the benefits he so desires. 

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the AOJ has substantially satisfied the duties to notify and assist, as required by the VCAA.  Regarding his claim for service connection for a stomach disorder, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with appellate review of this issue, given the favorable nature of the Board's decision with regard to said issue.  

II.  Factual Background and Legal Analysis

As reported above, the appellant has come before the VA asking that service connection be granted for a disability of the stomach or gastrointestinal system that he claims began in or was caused by his military service.  The service medical treatment records show that, in January 1991, the appellant was seen for complaints of diarrhea for one day and the assessment was a viral syndrome.  In September 1992, he complained of stomach pains for one month, with stomach aches after meals and "irritation" feelings in his stomach.  The impression was "possible peptic ulcer disease."  During his May 1993 Medical Evaluation Board (MEB), the appellant reported having nausea and stomach aches; however, no diagnoses or findings pertinent to the stomach were noted.  

The evidence shows that, post service, VA and non VA treatment records, dated from November 1993 to September 2009 include stomach complaints.  VA records show that, in August 1994, the appellant complained of stomach pain for two years, with constant burning in the upper abdomen and was diagnosed with gastritis versus duodenal ulcer.  In June 1996, he complained of abdominal pain, and reported a history of abdominal problems since his military service in the Kingdom of Saudi Arabia.  The assessment was a need to rule out peptic ulcer disease.  In December 1996, the appellant continued to complain of stomach problems.  The examining physician noted that the service member had two upper gastrointestinal (GI) studies that were both within normal limits.  His labs were also within normal limits.  The physician determined that the appellant did not have a diagnosis at that time.  The physician added that, like many Persian Gulf veterans, the service member had a number of complaints that were non-specific, none of which seemed to be tied together, and none of which had specific physical findings.  The plan was to continue to observe the appellant and treat his symptoms.

In September 1997, a VA general medical examination of the appellant was accomplished and during that examination process, the appellant reported that, soon after returning from Kuwait in 1993, he began to experience burning in the abdomen.  He stated that he currently experienced soft or running stools every three days or so, which he treated with Maalox(tm) with some relief.  The appellant reported that he had two upper GI series in the past two years, and each one was normal.  Upon clinical examination, the pertinent diagnosis was "gastritis - no disease found."

Many years later, in October 2002, the appellant was seen by his VA primary care physician and said that he used to be prescribed liquid Mylanta(tm) for his stomach.  He had severe burning and reflux, especially after drinking soda or apple juice.  He was diagnosed with burning in the epigastric area.  Results of a November 2002 VA esophagogastroduodenoscopy (EGD) included erythematous gastropathy.  The pathology report of a biopsy of the antrum from that date revealed chronic superficial gastritis (inactive).

Private medical records, dated from January to April 2003, show that, in January, the appellant reported having nausea, vomiting, and diarrhea and was diagnosed with acute gastroenteritis.  In April, he was treated "chronic stomach pain since Gulf War, exposed to chemicals."  No diagnosis was made.

Subsequent VA medical records include several diagnoses pertinent to the complaints, including gastroesophageal reflux disease (GERD), erythematous gastropathy, and dyspepsia.  In December 2004, the appellant reported that the burning started in 1992 in Saudi Arabia.  Biopsies from his stomach obtained in April 2005 showed a superficial inflammation.  An April 2005 EGD diagnosed the service member with chronic superficial gastritis.  

In September 2006, a VA Gulf War medical examiner diagnosed "abdominal pain caused by an undiagnosed condition in the military in 1992."  The examiner added that because there was no further workup of this condition, which appeared transitory, he could not state a diagnosis of what caused the appellant's abdominal pain in the military without resorting to pure speculation.  The examiner also diagnosed "chronic superficial gastritis, diagnosed first in 2002, which could not be differentiated from chronic superficial gastropathy from the present records."  The examiner said that since the service member was not given a definitive diagnosis as to the cause of his abdominal pain in 1992, and since he had no medical records describing the abdominal disorder until 2002, the examiner could not resolve the issue of whether the appellant's abdominal pain in the military was caused by chronic superficial gastritis without resorting to pure speculation.  The examiner concluded that the service member did not have an undiagnosed medical disorder.  

A September 2009 VA examination report includes a diagnosis of chronic dyspepsia but the examiner said that she could not provide an opinion as to whether the Veteran's stomach disorder was attributable to his active duty without resorting to speculation.  She explained that there was only one episode of a stomach disorder during his active military service that was not accompanied by a diagnosis.  She also noted that no objective abnormality was identified via testing until 2002.  In an April 2010 Addendum, the VA examiner again said that she could not resolve this issue without resorting to mere speculation.  

As previously reported in the Introduction, the Board sought additional clarification concerning the appellant's stomach disability via an inquiry to the Veterans Health Administration.  This occurred in March 2012.  More specifically, the Board sought an opinion from a member of a VHA staff concerning the etiology of the appellant's current gastrointestinal disorder.  Said claim was obtained from a staff physician in the Gastroenterology Clinic of the VA medical center (VAMC) in San Francisco, California, and has been included in the claims folder for review.  Of particular note from the April 2012 review is that the Board requested that the examiner respond to the following:

1.  Does the veteran have objective indications of chronic disability as manifest by gastrointestinal complaints resulting from an undiagnosed illness related to his Persian Gulf War service or does [h] have separate precise illnesses unrelated to his military service?

2.  Does any disorder that the veteran currently manifests have greater than a 50% probability that it had its clinical onset during the service?  

In his response, the VAMC medical specialist said that,

[p]rovided from the medical record and from the administrative file it seems highly likely that this gentleman has had long-standing dyspepsia.  Dyspepsia is a symptom that may result from either peptic ulcer disease, gastritis, duodenitis, or gastroesophageal reflux.  It may also manifest from functional disorders such as nonulcer dyspepsia which is likely a subcategory of year-old bowel syndrome.  It is likely that this gentleman has dyspepsia due to chronic gastritis.  The diagnosis of chronic gastritis has been established in this patient from his endoscopic examinations which were performed in 2002, and again in 2005.  The symptoms which are reported while in the service in 1992 are highly suggestive of dyspepsia and likely were caused by the same condition.  No specific diagnostic exams to detect an ulcer or gastritis were undertaken while he was in the service.  In his immediate post discharge medical evaluations he received several barium upper GI series.  Gastritis is a subtle mucosal abnormality which typically cannot be diagnosed on examinations such as barium upper GI series.  It is therefore not surprising that this diagnosis was not made during the 1990s.  When he did undergo endoscopic evaluations in 2002 and 2005, the diagnosis of gastritis was established.  While the diagnosis was not established in the service, he does not looked for, and it seems highly likely (more than 50% likely) that he was suffering from this common chronic condition at that time.

While the date of onset of chronic gastritis cannot be firmly established, historically his early symptoms are consistent with the diagnosis of chronic gastritis, and they began in the service.  It is unclear whether or not gastritis resulted from exposures in the service is also not clear.  Chronic gastritis, however, may result from specific exposures, as this condition is typically associated with the acquisition of a chronic gastric infection with the bacterium helicobacter pylori.  It should be noted that helicobacter infection can be treated effectively using specific combinations of antibiotics and proton pump inhibitors.  As such any disability associated with chronic Helicobacter infection or chronic gastritis might be ameliorated by such treatment.

Then the VAMC gastroenterologist said that

[i]n summary, I think [it] is likely that this man has chronic dyspepsia, likely from gastritis with onset during this man's service tour. . . As such, it is my opinion that this veteran might be entitled to service-connected disability for this condition, although the percent disability for this common condition should likely be minimal. . . . 

There are no other medical opinions or hypotheses contained in the claims folder with respect to the appellant's claimed gastrointestinal disorder.  

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Service connection also may be established for chronic disabilities due to undiagnosed illnesses, if there is evidence that the claimant:  (1) is a "Persian Gulf veteran;" (2) who exhibits objective indications of chronic disability resulting from an illness or combinations of illnesses manifested by one or more signs or symptoms; (3) which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2015; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (2011). 

Objective indications of chronic disability are described as either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2) (2011).  Further, a chronic disability is one that has existed for six months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period.  38 C.F.R. § 3.317(a)(3) (2011).  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. 

Compensation shall not be paid pursuant to 38 C.F.R. § 3.317(a) (2011), however, if there is affirmative evidence that an undiagnosed illness:  (1) was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) was caused by a supervening condition or event that occurred between the service member's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) is the result of the service member's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2011). 

A Persian Gulf Veteran is a veteran who served on active military, naval, or air service in the Southwest Asia theatre of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d) (2011).  The appellant's military records do show that he was a Persian Gulf War Era veteran and that he served in the Persian Gulf.  However, because he has been diagnosed as actually suffering from a disability and not an "unknown disorder", these regulations and presumptions are not applicable to the matter now before the Board.  

Nevertheless, in this instance, there is competent medical evidence in support of the appeal.  There is no dispute that the appellant now suffers from a gastrointestinal disability diagnosed as chronic dyspepsia and that, while in service, prodromas of a stomach disability some kind manifested themselves.  The question that the Board must answer is whether this condition is etiologically related to his service. 

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment. 

Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is one medical opinion that indicates that there is a relationship between the appellant's current disorder and his military service.  The file contains one VA examiner's opinion that concluded that such an opinion, either positively or negatively, could not be given because the findings would be speculative.  However, an opinion simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

On the other hand, the VHA physician who provided the April 2012 review was clear that such an opinion could be provided.  As noted previously, the VHA medical specialist opined that the appellant's current gastrointestinal disorder was causally or etiologically related to his military service to include the symptoms of dyspepsia he complained thereof while on active duty.  It is further noted that the VHA doctor extensively reviewed the appellant's medical records and provided a detailed rationale to support his opinion that included reference to relevant treatment from the appellant's military service to the present to substantiate his hypothesis. 

Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that service connection for the claimed stomach disability is possibly warranted.  It is noted that the opinion is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In determining whether evidence submitted by a claimant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The claimant's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, his recitation of the symptoms produced by his stomach problems, and the precursors thereof, since his release from active duty, has remained consistent.  The Board finds that the appellant's written and spoken evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996). 

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds that the appellant's lay statements describing the onset and chronicity of the gastrointestinal disorder from which he now suffers therefrom to be credible and supported by the later diagnosis of an actual disorder.  Id. 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the claimant prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the appellant is supposed to be afforded the benefit-of-the-doubt, the Board concludes that the appellant's gastrointestinal disorder, otherwise known as a stomach disorder, began in or is the result of his military service.  As such, service connection is warranted in this case and his claim must be granted. 


ORDER

Service connection for a gastrointestinal disorder, diagnosed as chronic dyspepsia due to gastritis, is granted.  




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


